Title: Abigail Adams to Mercy Otis Warren, 27 April 1776
From: Adams, Abigail
To: Warren, Mercy Otis


     
      Braintree April 27 1776
     
     I set myself down to comply with my Friends request, who I think seem’s rather low spiritted.
     I did write last week, but not meeting with an early conveyance I thought the Letter of But little importance and tos’d it away. I acknowledg my Thanks due to my Friend for the entertainment she so kindly afforded me in the Characters drawn in her Last Letter, and if coveting my Neighbours Goods was not prohibited by the Sacred Law, I should be most certainly tempted to envy her the happy talant she possesses above the rest of her Sex, by adorning with her pen even trivial occurances, as well as dignifying the most important. Cannot you communicate some of those Graces to your Friend and suffer her to pass them upon the World for her own that she may feel a little more upon an Eaquality with you?—Tis true I often receive large packages from Philadelphia. They contain as I said before more News papers than Letters, tho they are not forgotton. It would be hard indeed if absence had not some alleviations.
     I dare say he writes to no one unless to Portia oftner than to your Friend, because I know there is no one besides in whom he has an eaquel confidence. His Letters to me have been generally short, but he pleads in Excuse the critical state of affairs and the Multiplicity of avocations and says further that he has been very Busy, and writ near ten Sheets of paper, about some affairs which he does not chuse to Mention for fear of accident.
     He is very sausy to me in return for a List of Female Grievances which I transmitted to him. I think I will get you to join me in a petition to Congress. I thought it was very probable our wise Statesmen would erect a New Goverment and form a new code of Laws. I ventured to speak a word in behalf of our Sex, who are rather hardly dealt with by the Laws of England which gives such unlimitted power to the Husband to use his wife Ill.
     I requested that our Legislators would consider our case and as all Men of Delicacy and Sentiment are averse to Excercising the power they possess, yet as there is a natural propensity in Humane Nature to domination, I thought the most generous plan was to put it out of the power of the Arbitary and tyranick to injure us with impunity by Establishing some Laws in our favour upon just and Liberal principals.
     I believe I even threatned fomenting a Rebellion in case we were not considerd, and assured him we would not hold ourselves bound by any Laws in which we had neither a voice, nor representation.
     In return he tells me he cannot but Laugh at My Extrodonary Code of Laws. That he had heard their Struggle had loosned the bands of Goverment, that children and apprentices were dissabedient, that Schools and Colledges were grown turbulant, that Indians slighted their Guardians, and Negroes grew insolent to their Masters. But my Letter was the first intimation that another Tribe more numerous and powerfull than all the rest were grown discontented. This is rather too coarse a complement, he adds, but that I am so sausy he wont blot it out.
     So I have help’d the Sex abundantly, but I will tell him I have only been making trial of the Disintresstedness of his Virtue, and when weigh’d in the balance have found it wanting.
     It would be bad policy to grant us greater power say they since under all the disadvantages we Labour we have the assendancy over their Hearts
     
      And charm by accepting, by submitting sway.
     
     I wonder Apollo and the Muses could not have indulged me with a poetical Genious. I have always been a votary to her charms but never could assend Parnassus myself.
     I am very sorry to hear of the indisposition of your Friend. I am affraid it will hasten his return, and I do not think he can be spaired.
     
      “Though certain pains attend the cares of State
      A Good Man owes his Country to be great
      Should act abroad the high distinguishd part
      or shew at least the purpose of his heart.”
     
     Good Night my Friend. You will be so good as to remember me to our worthy Friend Mrs. W——e when you see her and write soon to your
     
      Portia
     
    